IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-645-05


WARREN KEITH RODGERS, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE SIXTH COURT OF APPEALS

WOOD COUNTY



 Price, J., delivered a concurring opinion.

CONCURRING OPINION


	I agree with the Court that the court of appeals erred in ruling on the admissibility of
the expert testimony in this case without considering the appellant's motion to strike and the
evidence he adduced in cross-examination, for the reasons the Court gives in its opinion. 
However, rather than address that ultimate question of admissibility, as the Court goes on to
do, I would remand the cause to the court of appeals to resolve that issue in the first instance. 
See, e.g., Lee v. State, 791 S.W.2d 141, 142 (Tex. Crim. App. 1990) ("In our discretionary
review capacity we review 'decisions' of the courts of appeals.")  That court should be the
first to address the merits of the appellant's argument, taking into consideration all of the
relevant evidence as determined by this Court.  Because the Court does not remand the cause,
I concur.

Delivered:	May 3, 2006
Publish